Citation Nr: 1119078	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-26 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  

In April 2010, the case was remanded for additional development.  That development has been completed, and the case has been returned to the Board for further action.  As a result of the development ordered in the April 2010 remand, service connection was awarded for peripheral neuropathy of the upper and lower extremities.  Because the award of service connection for these disorders represents a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The issue of service connection for hypertension is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  ED is shown to be caused or aggravated by the service connected diabetes mellitus. 



CONCLUSION OF LAW

ED is proximately due to, or the result of service connected diabetes mellitus. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the issue of service connection for ED, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran contends that his service-connected diabetes mellitus has caused or aggravated his erectile dysfunction (ED).  At the outset, it should be noted that the Veteran does not contend that this disorder began in service.  

A review of the Veteran's service treatment records confirms the absence of any complaints or findings regarding ED.  The March 1972 separation physical examination report included a normal clinical evaluation of the genitourinary system.  

VA outpatient treatment records reflect that the Veteran first presented to the VA health care system in July 2006.  He related that he had been recently diagnosed with diabetes mellitus.  This was confirmed, and the Veteran was started on appropriate treatment.   

In February 2007, the Veteran was afforded a VA diabetes mellitus examination.  The Veteran reported that he was first diagnosed with hypertension in April 2006, about the same time that he was diagnosed with diabetes mellitus.  The Veteran made no mention of ED, and the genitourinary examination was normal.  

VA outpatient treatment records dated from July 2006 to May 2010 have been associated with the claims folder.  In August 2009, the Veteran was seen at a primary care clinic.  Among his complaints was increasing difficulty with ED.

In May 2010, the Veteran underwent a VA diabetes mellitus examination.  He gave a history of ED, starting 4-5 years earlier.  It was of gradual onset, with gradual progression.  Currently, he could only achieve a partial erection, which was occasionally sufficient for penetration and ejaculation.  He had approximately a 40 percent success rate.  Following the physical examination, the physician concluded that it was more likely than not that the ED was due to a combination of diabetes mellitus, hypertension, and hyperlipidemia, all of which were significant risk factors.  

Upon a review of the record, and taking into consideration the Veteran's contentions, the Board concludes that service connection for ED is warranted.  The Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994)  In this case, he is able to see, feel, and observe his capacity to sustain an erection, and testify as to his observations.  Furthermore, the Veteran has presented credible statements.  Credible testimony is that which is plausible or capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 (1953) ("A credible witness is one whose statements are within reason and believable....").  His account describing the onset of ED and ongoing problems do not appear to be exaggerated, and are believable, given his disabilities.

Further, in May 2010, a VA physician opined that it was more likely than not that the ED was due to a combination of diabetes mellitus, hypertension, and hyperlipidemia, all of which were significant risk factors.  In the supplemental statement of the case, the AMC concluded that service connection was not merited, as the ED was shown to be the result of several risk factors.  However, in reviewing the regulation, there is no requirement that the service connected disability be the sole cause of the disorder for which service connection is sought, or that it be the only factor in the aggravation of the disorder for which service connection is sought.  In this case, a VA physician clearly stated that diabetes mellitus was a significant factor in the onset of ED.  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, diabetes mellitus has been determined to be a significant factor in the Veteran's ED, and as such, service connection is granted.


ORDER

Entitlement to service connection for ED is allowed.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  VCAA is applicable to this appeal.

In April 2010, the Board remanded this issue for further development, to include obtaining all treatment records from VA regarding treatment of the Veteran's diabetes mellitus.  In this regard, the AMC obtained numerous records dated from July 2006 to May 2010.  However, in reviewing the records, it appears that other records are missing.  The records establish that the Veteran was monitored on a regular basis for hypertension.  Laboratory studies were also conducted regularly; however, the actual laboratory reports were not included in the records obtained by AMC.  In several cases, reference to these laboratory reports was made in the clinical records, but without these records, the Board has only a partial picture of the Veteran's condition.  In an April 2008 record, it was indicated that to evaluate the abnormal liver profile, a sonogram was performed.  The report of that sonogram is not associated with the claims folder.  During the February 2007 and the May 2010 VA medical examinations, reference was made to various studies; once again, those reports are missing and must be obtained.   

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  In this case, the April 2010 remand requested VA medical records, and the complete records were not provided.

In view of the foregoing, the case is REMANDED for the following actions:

1.  The RO should obtain the COMPLETE VA medical records of the Veteran beginning in July 2006, to the present time.  This is to include, but is not limited to all laboratory reports, imaging reports, as well as VA outpatient clinical records.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on his or her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


